{¶ 30} I concur in the majority's analysis and disposition of appellant's first assignment of error. However, based thereon, I would overrule appellant's second and third assignments of error as being moot.1 *Page 10 
JUDGEMANT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Richland County, Ohio, is affirmed in part and reversed in part, and the cause is remanded to the court for further proceedings in accord with law and consistent with this opinion. Costs split between appellant and appellee.
1 I disagree with the majority's conclusion the prosecutor's cited remarks during closing argument were not improper. However, I do not find them to be of sufficient prejudice to amount to prosecutorial misconduct. *Page 1